UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7456



RICARDO A. RENTERIA-PIEDRAHITA,

                                             Plaintiff - Appellant,

          versus

W. J. THOMPSON, Warden, FCI Morgantown, WV;
FEDERAL BUREAU OF PRISONS; JANET RENO, Attor-
ney General of the United States; U.S. IMMI-
GRATION & NATURALIZATION SERVICE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-95-98)


Submitted:   December 12, 1995            Decided:   January 5, 1996

Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricardo A. Renteria-Piedrathita, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricardo A. Renteria-Piedrahita appeals from a district court

order denying his petition for mandamus relief. We affirm.

     Renteria-Piedrahita petitioned the district court to grant him

mandamus relief in the form of an order to the Attorney General to

begin deportation proceedings as directed by 8 U.S.C. § 1252(i)
(1988). The district court found no private right of action and no

standing to seek mandamus relief under 28 U.S.C. § 1361 (1988). The

district court was correct. Amendment to immigration laws in 1994

forbids a construction of § 1252(i) that allows any private indi-
vidual to force action to begin deportation proceedings. Immigra-

tion and Nationality Technical Corrections Act of 1994, Pub. L. No.

103-416, § 225, 108 Stat. 4305; see also Campos v. INS, 62 F.3d
311, 314 (9th Cir. 1995) (overruling prior Ninth Circuit cases);

Hernandez-Avalos, 50 F.3d 842, 844 (10th Cir. 1995), cert. denied,

64 U.S.L.W. 3241 (U.S. 1995).

     Therefore, we affirm the district court order. We dispense

with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2